DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchimoto (US 2020/0313470)

Re Claim 1; Uchimoto discloses an apparatus (316_1-316_4) for charging area detection, used for positioning a center of an alternating magnetic field generated by a wireless power transmitter (200), (Fig. 3) and comprising: 
a plurality of first induction coils (316_1-316_4), fixedly disposed in a preset manner; and 
a positioning auxiliary circuit (340), electrically connected to the plurality of first induction coils (316_1-316_4), and used for indicating a relative position of the center of the magnetic field according to induced voltages induced by the first induction coils. (Fig. 3 and also see par 0057)

Re Claim 2; Uchimoto discloses wherein the plurality of first induction coils (316_1 and 316_2) are disposed in a centrosymmetric or axisymmetric manner. (Fig. 3)

Re Claim 3; Uchimoto discloses wherein the number of first induction coils is two, the two first induction coils (316_1 and 316_2) are arranged in the same plane. (Fig. 3)

Re Claim 5; Uchimoto discloses further comprises: a second induction coil, (312) having a size greater than the size of the first induction coils and electrically connected to the positioning auxiliary circuit. (Fig. 3)

Re Claim 6; Uchimoto discloses wherein the plurality of first induction coils are disposed in an axisymmetric or centrosymmetric manner relative to the second induction coil. (Fig. 3)

Re Claim 7; Uchimoto discloses wherein the plurality of first induction coils are on an inner side, at an edge, or on an outer side of the second induction coil directly below. (Fig. 3)

Re Claim 10; Uchimoto discloses wherein any of the first induction coils comprises a printed circuit board, a flexible circuit board, or a coil formed by winding a conducting wire or a litz wire. (Fig. 3, the coil is formed from a conductive wire)

Re Claim 12; Uchimoto discloses wherein the positioning auxiliary circuit further includes: a display circuit (600), electrically connected to the detection circuit; and a display screen, electrically connected to the display circuit; wherein the display circuit is configured to display the induced voltages on the plurality of first induction coils detected by the detection circuit, and perform digital display through the display screen. (Par 0019,0074-0076)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimoto in view of Maniktala (US 2016/0285312)

Re Claim 4; Uchimoto wherein the positioning auxiliary circuit comprises: a plurality of positioning auxiliary sub-circuits, corresponding to the first induction coils in one-to-one, and comprising: at least one indicator light (540); and 
a drive circuit (530), electrically connected to the indicator light and the corresponding first induction coil (0075-0076).
Uchimoto does not disclose supplying power to the indicator light through the induced voltages on the first induction coils.
However, Maniktala discloses supplying power to the indicator light through the induced voltages on the first induction coils. (Fig. 4).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the voltage of the first coil supplying power to the indicator light motivated by the desire to effectively provide and indication to the user when needed and have a self-powered device aimed to reduce connection from the transmitter. 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchimoto in view of Mohan et al. (US 2020/0153277)

Re Claim 8; Uchimoto disclosure has been discussed above. 
Uchimoto does not disclose wherein the positioning auxiliary circuit comprises: a detection circuit, electrically connected to the plurality of first induction coils, and used for respectively detecting the induced voltages on the plurality of first induction coils, and indicating the center of the magnetic field according to the induced voltages; and a drive circuit, electrically connected to the second induction coil, and used for supplying power to the detection circuit. 
Mohan discloses a detection circuit (114), electrically connected to the plurality of first induction coil (130), and used for respectively detecting the induced voltages on the plurality of first induction coils, and indicating the center of the magnetic field according to the induced voltages; and a drive circuit (108), electrically connected to the second induction coil (116), and used for supplying power to the detection circuit. (Fig. 1).
Therefore, it would have obvious to one of the ordinary skilled in in the art before the effective filing of the invention to have included the structure as shown by Mohan, motivated by the desire to provide power to the circuit when needed in order to efficiently operate the circuits when needed. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uchimoto in view of Kitamura (US 2012/0146580)
Re Claim 9; Uchimoto disclosure has been discussed above. 
Uchimoto does not disclose wherein the charging positioning apparatus further comprises: at least one magnetic sheet, disposed on the first induction coils.
However, Kitamura discloses at least one magnetic sheet (S1), disposed on the first induction coils (L3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to include the magnetic sheet with the induction coils, motivated by the desire to shield the induction coils from interference. 

Claim(s) 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimoto. 

Re Claims 11; Uchimoto discloses wherein the indicator light is a lamp. (Par 0052)
	Uchimoto does not disclose that the lamp is an LED lamp. 
	However, LED lamps were known and it would have been obvious to one of the ordinary skilled in the art to have replaced the lamp of Uchimoto with an LED lamp because they are function equivalent. 

Re Claim 13 and 14; Uchimoto disclosure has been discussed above. 
Uchimoto does not disclose wherein the first induction coils include: a central first induction coil, arranged at the center of the plurality of first induction coils; and a plurality of peripheral first induction coils, uniformly distributed on the periphery of the central first induction coil and wherein the peripheral first induction coils are arranged in one or more circle.
It would have been obvious to one of ordinary skill in the art at before the effective filing of the invention was made to a central first induction coil, arranged at the center of the plurality of first induction coils; and a plurality of peripheral first induction coils, uniformly distributed on the periphery of the central first induction coil and wherein the peripheral first induction coils are arranged in one or more circle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The motivation would have been increasing the accuracy in aligning the transmitter with the receiver. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
07/08/2022Primary Examiner, Art Unit 2836